Exhibit 10.18
 




 
HI/FN, INC.
 
2001 NONSTATUTORY STOCK OPTION PLAN
 
AS AMENDED AND RESTATED EFFECTIVE October 23, 2008
 


 
1.       Purposes of the Plan.  The purposes of this Nonstatutory Stock Option
Plan are:
 
•  
to attract and retain the best available personnel for positions of substantial
responsibility,

 
•  
to provide additional incentive to Employees and Consultants, and

 
•  
to promote the success of the Company’s business.

 
Options granted under the Plan will be Nonstatutory Stock Options.
 
2.       Definitions.  As used herein, the following definitions shall apply:
 
(a)      “Administrator” means the Board or any of its Committees as shall be
administering the Plan, in accordance with Section 4 of the Plan.
 
(b)      “Applicable Laws” means the requirements relating to the administration
of stock option plans under U.S. state corporate laws, U.S. federal and state
securities laws, the Code, any stock exchange or quotation system on which the
Common Stock is listed or quoted and the applicable laws of any foreign country
or jurisdiction where Options are, or will be, granted under the Plan.
 
(c)      “Board” means the Board of Directors of the Company.
 
(d)      “Code” means the Internal Revenue Code of 1986, as amended.
 
(e)      “Committee”  means a committee of Directors appointed by the Board in
accordance with Section 4 of the Plan.
 
(f)       “Common Stock” means the Common Stock of the Company.
 
(g)      “Company” means hi/fn, Inc. a Delaware corporation.
 
(h)  “Consultant” means any person, including an advisor, engaged by the Company
or a Parent or Subsidiary to render services to such entity.
 
(i)        “Director” means a member of the Board.
 
 
-1-

--------------------------------------------------------------------------------

 
 
(j)       “Disability” means total and permanent disability as defined in
Section 22(e)(3) of the Code.
 
(k)       “Employee” means any person, excluding Officers, employed by the
Company or any Parent or Subsidiary of the Company.  A Service Provider shall
not cease to be an Employee in the case of (i) any leave of absence approved by
the Company or (ii) transfers between locations of the Company or between the
Company, its Parent, any Subsidiary, or any successor.  Neither service as a
Director nor payment of a director’s fee by the Company shall be sufficient to
constitute “employment” by the Company.
 
(l)        “Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
(m)      “Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:
 
(i)      If the Common Stock is listed on any established stock exchange,
including without limitation the NASDAQ Global Market, the NASDAQ Global Select
Market or the NASDAQ Capital Market of The NASDAQ Stock Market, its Fair Market
Value shall be the closing sales price for such stock (or the closing bid, if no
sales were reported) as quoted on such exchange or system on the date of grant,
or if such exchange is not open on the date of grant, on the last market trading
day prior to the date of grant, as reported in The Wall Street Journal or such
other source as the Administrator deems reliable;
 
(ii)     If the Common Stock is regularly quoted by a recognized securities
dealer but selling prices are not reported, the Fair Market Value of a Share of
Common Stock shall be the mean between the high bid and low asked prices for the
Common Stock on the date of grant, or if the date of grant falls on a non-market
trading day, then on the last market trading day prior to the date of grant, as
reported in The Wall Street Journal or such other source as the Administrator
deems reliable; or
 
(iii)    In the absence of an established market for the Common Stock, the Fair
Market Value shall be determined in good faith by the Administrator.
 
(n)      “Notice of Grant” means a written or electronic notice evidencing
certain terms and conditions of an individual Option grant.  The Notice of Grant
is part of the Option Agreement.
 
(o)       “Officer” means a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.
 
(p)       “Option” means a nonstatutory stock option granted pursuant to the
Plan, that is not intended to qualify as an incentive stock option within the
meaning of Section 422 of the Code and the regulations promulgated thereunder.
 
 
-2-

--------------------------------------------------------------------------------

 
 
(q)       “Option Agreement” means an agreement between the Company and an
Optionee evidencing the terms and conditions of an individual Option grant.  The
Option Agreement is subject to the terms and conditions of the Plan.
 
(r)       “Option Exchange Program” means a program whereby outstanding options
are surrendered in exchange for options with a lower exercise price.
 
(s)       “Optioned Stock” means the Common Stock subject to an Option.
 
(t)        “Optionee” means the holder of an outstanding Option granted under
the Plan.
 
(u)       “Parent” means a “parent corporation,” whether now or hereafter
existing, as defined in Section 424(e) of the Code.
 
(v)       “Plan” means this 2001 Nonstatutory Stock Option Plan.
 
(w)       “Service Provider” means an Employee including an Officer, Consultant
or Director.
 
(x)        “Share” means a share of the Common Stock, as adjusted in accordance
with Section 12 of the Plan.
 
(y)       “Subsidiary” means a “subsidiary corporation,” whether now or
hereafter existing, as defined in Section 424(f) of the Code.
 
3.       Stock Subject to the Plan.  Subject to the provisions of Section 12 of
the Plan, the maximum aggregate number of Shares which may be optioned and sold
under the Plan is one million five hundred thousand (1,500,000) Shares.  The
Shares may be authorized, but unissued, or reacquired Common Stock.
 
If an Option expires or becomes unexercisable without having been exercised in
full, or is surrendered pursuant to an Option Exchange Program, the unpurchased
Shares which were subject thereto shall become available for future grant or
sale under the Plan (unless the Plan has terminated).
 
4.       Administration of the Plan.
 
(a)       Administration.  The Plan shall be administered by (i) the Board or
(ii) a Committee, which committee shall be constituted to satisfy Applicable
Laws.
 
(b)       Powers of the Administrator.  Subject to the provi­sions of the Plan,
and in the case of a Committee, subject to the specific duties delegated by the
Board to such Committee, the Administrator shall have the authority, in its
discre­tion:
 
(i)       to determine the Fair Market Value of the Common Stock;
 
 
-3-

--------------------------------------------------------------------------------

 
 
(ii)      to select the Service Providers to whom Options may be granted
hereunder;
 
(iii)     to determine whether and to what extent Options are granted hereunder;
 
(iv)     to determine the number of shares of Common Stock to be covered by each
Option granted hereunder;
 
(v)      to approve forms of agreement for use under the Plan;
 
(vi)     to determine the terms and conditions, not inconsistent with the terms
of the Plan, of any award granted hereunder.  Such terms and conditions include,
but are not limited to, the exercise price, the time or times when Options may
be exercised (which may be based on performance criteria), any vesting
acceleration or waiver of forfeiture restrictions, and any restriction or
limitation regarding any Option  or the shares of Common Stock relating thereto,
based in each case on such factors as the Administrator, in its sole discretion,
shall determine;
 
(vii)    to reduce the exercise price of any Option to the then current Fair
Market Value if the Fair Market Value of the Common Stock covered by such Option
shall have declined since the date the Option was granted;
 
(vii)    to institute an Option Exchange Program;
 
(ix)      to construe and interpret the terms of the Plan and awards granted
pursuant to the Plan;
 
(x)       to prescribe, amend and rescind rules and regulations relating to the
Plan, including rules and regulations relating to sub-plans established for the
purpose of qualifying for preferred tax treatment under foreign tax laws;
 
(xi)      to modify or amend each Option (subject to Section 14(b) of the Plan),
including the discretionary authority to extend the post-termination
exercisability period of Options longer than is otherwise provided for in the
Plan;
 
(xii)     to authorize any person to execute on behalf of the Company any
instrument required to effect the grant of an Option previously granted by the
Administrator;
 
(xiii)    to determine the terms and restrictions applicable to Options;
 
(xiv)    to allow Optionees to satisfy withholding tax obligations by electing
to have the Company withhold from the Shares to be issued upon exercise of an
Option that number of Shares having a Fair Market Value equal to the amount
required to be withheld.  The Fair Market Value of the Shares to be withheld
shall be determined on the date that the amount of tax to be withheld is to be
determined.  All elections by an Optionee to have Shares withheld for this
purpose
 
 
-4-

--------------------------------------------------------------------------------

 
shall be made in such form and under such conditions as the Administrator may
deem necessary or advisable; and
 
(xv)     to make all other determinations deemed necessary or advisable for
administering the Plan.
 
(c)      Effect of Administrator’s Decision.  The Administrator’s decisions,
determinations and interpretations shall be final and binding on all Optionees
and any other holders of Options.
 
5.       Eligibility.  Options may be granted to Service Providers; provided,
however, that notwithstanding anything to the contrary contained in the Plan,
Options may not be granted to Officers and Directors.
 
6.       Limitation.  Neither the Plan nor any Option shall confer upon an
Optionee any right with respect to continuing the Optionee’s relationship as a
Service Provider with the Company, nor shall they interfere in any way with the
Optionee’s right or the Company’s right to terminate such relationship at any
time, with or without cause.
 
7.       Term of Plan.  The Plan shall become effective upon its adoption by the
Board.  It shall continue in effect for ten (10) years, unless sooner terminated
under Section 14 of the Plan.
 
8.       Term of Option.  The term of each Option shall be stated in the Option
Agreement.
 
9.       Option Exercise Price and Consideration.
 
(a)       Exercise Price.  The per share exercise price for the Shares to be
issued pursuant to exercise of an Option shall be determined by the
Administrator.
 
(b)       Waiting Period and Exercise Dates.  At the time an Option is granted,
the Administrator shall fix the period within which the Option may be exer­cised
and shall determine any con­ditions which must be satisfied before the Option
may be exercised.
 
(c)       Form of Consideration.  The Administrator shall determine the
acceptable form of consideration for exercising an Option, including the method
of payment.  Such consideration may consist entirely of:
 
(i)       cash;
 
(ii)      check;
 
(iii)     promissory note;
 
(iv)    other Shares which (A) in the case of Shares acquired upon exercise of
an option, have been owned by the Optionee for more than six months on the date
of sur­render, and
 
 
-5-

--------------------------------------------------------------------------------

 
 
(B) have a Fair Market Value on the date of surrender equal to the aggregate
exercise price of the Shares as to which said Option shall be exer­cised;
 
(v)     consideration received by the Company under a cashless exercise program
implemented by the Company in connection with the Plan;
 
(vi)    a reduction in the amount of any Company liability to the Optionee,
including any liability attributable to the Optionee’s participation in any
Company-sponsored deferred compensation program or arrangement;
 
(vii)   such other considera­tion and method of payment for the issuance of
Shares to the extent permitted by Applicable Laws; or
 
(viii)  any combination of the foregoing methods of payment.
 
10.       Exercise of Option.
 
(a)        Procedure for Exercise; Rights as a Shareholder. Any Option granted
hereunder shall be exercisable according to the terms of the Plan and at such
times and under such conditions as determined by the Administrator and set forth
in the Option Agreement.  An Option may not be exercised for a fraction of a
Share.
 
    An Option shall be deemed exercised when the Company receives: (i) written
or electronic notice of exercise (in accordance with the Option Agreement) from
the person entitled to exercise the Option, and (ii) full payment for the Shares
with respect to which the Option is exercised.  Full payment may consist of any
consideration and method of payment authorized by the Administrator and
permitted by the Option Agreement and the Plan.  Shares issued upon exercise of
an Option shall be issued in the name of the Optionee or, if requested by the
Optionee, in the name of the Optionee and his or her spouse.  Until the Shares
are issued (as evidenced by the appropriate entry on the books of the Company or
of a duly authorized transfer agent of the Company), no right to vote or receive
dividends or any other rights as a shareholder shall exist with respect to the
Optioned Stock, notwithstanding the exercise of the Option.  The Company shall
issue (or cause to be issued) such Shares promptly after the Option is
exercised.  No adjustment will be made for a dividend or other right for which
the record date is prior to the date the Shares are issued, except as provided
in Section 12 of the Plan.
 
                   Exercising an Option in any manner shall decrease the number
of Shares thereafter available, both for purposes of the Plan and for sale under
the Option, by the number of Shares as to which the Option is exercised.
 
(b)      Termination of Relationship as a Service Provider.  If an Optionee
ceases to be a Service Provider, other than upon the Optionee’s death or
Disability, the Optionee may exercise his or her Option, but only within such
period of time as is specified in the Option Agreement, and only to the extent
that the Option is vested on the date of termination (but in no event later than
the expiration of the term of such Option as set forth in the Option
Agreement).  In the absence of a specified time in the Option Agreement, the
Option shall remain exercisable for three (3) months
 
 
-6-

--------------------------------------------------------------------------------

 
 
following the Optionee’s termination.  If, on the date of termination, the
Optionee is not vested as to his or her entire Option, the Shares covered by the
unvested portion of the Option shall revert to the Plan.  If, after termination,
the Optionee does not exercise his or her Option within the time specified by
the Administrator, the Option shall terminate, and the Shares covered by such
Option shall revert to the Plan.
 
(c)       Disability of Optionee.  If an Optionee ceases to be a Service
Provider as a result of the Optionee’s Disability, the Optionee may exercise his
or her Option within such period of time as is specified in the Option
Agreement, to the extent the Option is vested on the date of termination (but in
no event later than the expiration of the term of such Option as set forth in
the Option Agreement).  In the absence of a specified time in the Option
Agreement, the Option shall remain exercisable for twelve (12) months following
the Optionee’s termination.  If, on the date of termination, the Optionee is not
vested as to his or her entire Option, the Shares covered by the unvested
portion of the Option shall revert to the Plan.  If, after termination, the
Optionee does not exercise his or her Option within the time specified herein,
the Option shall terminate, and the Shares covered by such Option shall revert
to the Plan.
 
(d)       Death of Optionee.  If an Optionee dies while a Service Provider, the
Option may be exercised within such period of time as is specified in the Option
Agreement (but in no event later than the expiration of the term of such Option
as set forth in the Notice of Grant), by the Optionee’s estate or by a person
who acquires the right to exercise the Option by bequest or inheritance, but
only to the extent that the Option is vested on the date of death.  In the
absence of a specified time in the Option Agreement, the Option shall remain
exercisable for twelve (12) months following the Optionee’s termination.  If, at
the time of death, the Optionee is not vested as to his or her entire Option,
the Shares covered by the unvested portion of the Option shall immediately
revert to the Plan.  The Option may be exercised by the executor or
administrator of the Optionee’s estate or, if none, by the person(s) entitled to
exercise the Option under the Optionee’s will or the laws of descent or
distribution.  If the Option is not so exercised within the time specified
herein, the Option shall terminate, and the Shares covered by such Option shall
revert to the Plan.
 
(e)       Buyout Provisions.  The Administrator may at any time offer to buy out
for a payment in cash or Shares, an Option previously granted based on such
terms and conditions as the Administrator shall establish and communicate to the
Optionee at the time that such offer is made.
 
11.       Non-Transferability of Options.  Unless determined otherwise by the
Administrator, an Option may not be sold, pledged, assigned, hypothecated,
transferred, or disposed of in any manner other than by will or by the laws of
descent or distribution and may be exercised, during the lifetime of the
Optionee, only by the Optionee.  If the Administrator makes an Option
transferable, such Option shall contain such additional terms and conditions as
the Administrator deems appropriate.
 
12.       Adjustments Upon Changes in Capitalization, Dissolution, Merger or
Asset Sale.
 
(a)       Changes in Capitalization.  Subject to any required action by the
shareholders of the Company, the number of shares of Common Stock covered by
each outstanding Option, and
 
 
-7-

--------------------------------------------------------------------------------

 
 
the number of shares of Common Stock which have been authorized for issuance
under the Plan but as to which no Options have yet been granted or which have
been returned to the Plan upon cancellation or expiration of an Option, as well
as the price per share of Common Stock covered by each such outstanding Option,
shall be proportionately adjusted for any increase or decrease in the number of
issued shares of Common Stock resulting from a stock split, reverse stock split,
stock dividend, combination or reclas­sification of the Common Stock, or any
other increase or decrease in the number of issued shares of Common Stock
effected without receipt of consideration by the Company; provided, however,
that conversion of any convertible securities of the Company shall not be deemed
to have been “effected without receipt of consideration.”  Such adjustment shall
be made by the Board, whose determination in that respect shall be final,
binding and conclusive.  Except as expressly provided herein, no issuance by the
Company of shares of stock of any class, or securities convertible into shares
of stock of any class, shall affect, and no adjustment by reason thereof shall
be made with respect to, the number or price of shares of Common Stock subject
to an Option.
 
(b)       Dissolution or Liquidation.  In the event of the proposed dissolution
or liquidation of the Company, the Administrator shall notify each Optionee as
soon as practicable prior to the effective date of such proposed
transaction.  The Administrator in its discretion may provide for an Optionee to
have the right to exercise his or her Option until ten (10) days prior to such
transaction as to all of the Optioned Stock covered thereby, including Shares as
to which the Option would not otherwise be exercisable.  In addition, the
Administrator may provide that any Company repurchase option applicable to any
Shares purchased upon exercise of an Option shall lapse as to all such Shares,
provided the proposed dissolution or liquidation takes place at the time and in
the manner contemplated.  To the extent it has not been previously exer­cised,
an Option will terminate immediately prior to the consum­mation of such proposed
action.
 
(c)       Merger or Asset Sale.  In the event of a merger of the Company with or
into another corporation, or the sale of substantially all of the assets of the
Company, each outstanding Option shall be assumed or an equivalent option or
right substituted by the successor corporation or a Parent or Subsidiary of the
successor corporation.  In the event that the successor corporation refuses to
assume or substitute for the Option, the Optionee shall fully vest in and have
the right to exercise the Option as to all of the Optioned Stock, including
Shares as to which it would not otherwise be vested or exercisable.  If an
Option becomes fully vested and exercisable in lieu of assumption or
substitution in the event of a merger or sale of assets, the Administrator shall
notify the Optionee in writing or electronically that the Option shall be fully
vested and exercisable for a period of fifteen (15) days from the date of such
notice, and the Option shall terminate upon the expiration of such period.  For
the purposes of this paragraph, the Option shall be considered assumed if,
following the merger or sale of assets, the option or right confers the right to
purchase or receive, for each Share of Optioned Stock, immediately prior to the
merger or sale of assets, the consideration (whether stock, cash, or other
securities or property) received in the merger or sale of assets by holders of
Common Stock for each Share held on the effective date of the transaction (and
if holders were offered a choice of consideration, the type of consideration
chosen by the holders of a majority of the outstanding Shares); provided,
however, that if such consideration received in the merger or sale of assets is
not solely common stock of the successor
 
 
-8-

--------------------------------------------------------------------------------

 
 
corporation or its Parent, the Administrator may, with the consent of the
successor corporation, provide for the consideration to be received upon the
exercise of the Option, for each Share of Optioned Stock to be solely common
stock of the successor corporation or its Parent equal in fair market value to
the per share consideration received by holders of Common Stock in the merger or
sale of assets.
 
13.       Date of Grant.  The date of grant of an Option shall be, for all
purposes, the date on which the Administrator makes the determination granting
such Option, or such other later date as is determined by the
Administrator.  Notice of the determination shall be provided to each Optionee
within a reasonable time after the date of such grant.
 
14.       Amendment and Termination of the Plan.
 
(a)       Amendment and Termination.  The Board may at any time amend, alter,
suspend or terminate the Plan.
 
(b)       Effect of Amendment or Termination.  No amendment, alteration,
suspension or termination of the Plan shall impair the rights of any Optionee,
unless mutually agreed otherwise between the Optionee and the Administrator,
which agreement must be in writing and signed by the Optionee and the
Company.  Termination of the Plan shall not affect the Administrator’s ability
to exercise the powers granted to it hereunder with respect to options granted
under the Plan prior to the date of such termination.
 
15.       Conditions Upon Issuance of Shares.
 
(a)       Legal Compliance.  Shares shall not be issued pursuant to the exercise
of an Option unless the exercise of such Option and the issuance and delivery of
such Shares shall comply with Applicable Laws and shall be further subject to
the approval of counsel for the Company with respect to such compliance.
 
(b)       Investment Representations.  As a condition to the exercise of an
Option the Company may require the person exercising such Option  to represent
and warrant at the time of any such exercise that the Shares are being purchased
only for investment and without any present intention to sell or distribute such
Shares if, in the opinion of counsel for the Company, such a representation is
required.
 
16.       Inability to Obtain Authority.  The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, shall relieve the Company of any liability in respect
of the failure to issue or sell such Shares as to which such requisite authority
shall not have been obtained.
 
17.       Reservation of Shares.  The Company, during the term of this Plan,
will at all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan.


 
-9-

--------------------------------------------------------------------------------

 
 
HI/FN, INC.
 
2001 NONSTATUTORY STOCK OPTION PLAN
 
STOCK OPTION AGREEMENT
 
Unless otherwise defined herein, the terms defined in the Plan shall have the
same defined meanings in this Option Agreement.
 
I. NOTICE OF STOCK OPTION GRANT
 
[Optionee’s Name and Address]
 
You have been granted an option to purchase Common Stock of the Company, subject
to the terms and conditions of the Plan and this Option Agreement, as follows:
 

 

   Grant Number                  Date of Grant                 Vesting
Commencement Date                 Exercise Price per Share      $            
 Total Number of Shares Granted                 Total Exercise Price       $    
         Type of Option:       Nonstatutory Stock Option            
 Term/Expiration Date    

 
Vesting Schedule:
 
Subject to the Optionee continuing to be a Service Provider on such dates, this
Option shall vest and become exercisable in accordance with the following
schedule:
 


 


 
Termination Period:
 
This Option may be exercised for three months after Optionee ceases to be a
Service Provider.  Upon the death or Disability of the Optionee, this Option may
be exercised for such longer


 
-1-

--------------------------------------------------------------------------------

 
 
period as provided in the Plan.  In no event shall this Option be exercised
later than the Term/Expiration Date as provided above.
 
II.       AGREEMENT
 
1.       Grant of Option.  The Plan Administrator of the Company hereby grants
to the Optionee named in the Notice of Grant attached as Part I of this
Agreement (the “Optionee”) an option (the “Option”) to purchase the number of
Shares, as set forth in the Notice of Grant, at the exercise price per share set
forth in the Notice of Grant (the “Exercise Price”), subject to the terms and
conditions of the Plan, which is incorporated herein by reference.  Subject to
Section 14(b) of the Plan, in the event of a conflict between the terms and
conditions of the Plan and the terms and conditions of this Option Agreement,
the terms and conditions of the Plan shall prevail.
 
2.       Exercise of Option.
 
(a)       Right to Exercise.  This Option is exercisable during its term in
accordance with the Vesting Schedule set out in the Notice of Grant and the
applicable provisions of the Plan and this Option Agreement.
 
(b)       Method of Exercise.  This Option is exercisable by delivery of an
exercise notice, in the form attached as Exhibit A (the “Exercise Notice”),
which shall state the election to exercise the Option, the number of Shares in
respect of which the Option is being exercised (the “Exercised Shares”), and
such other representations and agreements as may be required by the Company
pursuant to the provisions of the Plan.  The Exercise Notice shall be completed
by the Optionee and delivered to the Stock Administrator.  The Exercise Notice
shall be accompanied by payment of the aggregate Exercise Price as to all
Exercised Shares.  This Option shall be deemed to be exercised upon receipt by
the Company of such fully executed Exercise Notice accompanied by such aggregate
Exercise Price.
 
        No Shares shall be issued pursuant to the exercise of this Option unless
such issuance and exercise complies with Applicable Laws.  Assuming such
compliance, for income tax purposes the Exercised Shares shall be considered
transferred to the Optionee on the date the Option is exercised with respect to
such Exercised Shares.
 
3. Method of Payment.  Payment of the aggregate Exercise Price shall be by any
of the following, or a combination thereof, at the election of the Optionee:
 
(a)       cash;
 
(b)       check;
 
(c)       consideration received by the Company under a cashless exercise
program implemented by the Company in connection with the Plan; or
 
(d)       surrender of other Shares which (i) in the case of Shares acquired
upon exercise of an option, have been owned by the Optionee for more than six
(6) months on the date of


 
-2-

--------------------------------------------------------------------------------

 
 
surrender, and (ii) have a Fair Market Value on the date of surrender equal to
the aggregate Exercise Price of the Exercised Shares.
 
4.       Non-Transferability of Option.  This Option may not be transferred in
any manner otherwise than by will or by the laws of descent or distribution and
may be exercised during the lifetime of Optionee only by the Optionee.  The
terms of the Plan and this Option Agreement shall be binding upon the executors,
administrators, heirs, successors and assigns of the Optionee.
 
5.       Term of Option.  This Option may be exercised only within the term set
out in the Notice of Grant, and may be exercised during such term only in
accordance with the Plan and the terms of this Option Agreement.
 
6.      Tax Consequences.  Some of the federal tax consequences relating to this
Option, as of the date of this Option, are set forth below.  THIS SUMMARY IS
NECESSARILY INCOMPLETE, AND THE TAX LAWS AND REGULATIONS ARE SUBJECT TO
CHANGE.  THE OPTIONEE SHOULD CONSULT A TAX ADVISER BEFORE EXERCISING THIS OPTION
OR DISPOSING OF THE SHARES.
 
(a)       Exercising the Option.  The Optionee may incur regular federal income
tax liability upon exercise of an NSO.  The Optionee will be treated as having
received compensation income (taxable at ordinary income tax rates) equal to the
excess, if any, of the Fair Market Value of the Exercised Shares on the date of
exercise over their aggregate Exercise Price.  If the Optionee is an Employee or
a former Employee, the Company will be required to withhold from his or her
compensation or collect from Optionee and pay to the applicable taxing
authorities an amount in cash equal to a percentage of this compensation income
at the time of exercise, and may refuse to honor the exercise and refuse to
deliver Shares if such withholding amounts are not delivered at the time of
exercise.
 
(b)       Disposition of Shares.  If the Optionee holds NSO Shares for at least
one year, any gain realized on disposition of the Shares will be treated as
long-term capital gain for federal income tax purposes.
 
7.       Entire Agreement; Governing Law.  The Plan is incorporated herein by
reference.  The Plan and this Option Agreement con­sti­tute the entire agreement
of the parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and Optionee with
respect to the subject matter hereof, and may not be modified adversely to the
Optionee’s interest except by means of a writing signed by the Company and
Optionee.  This agreement is governed by the internal substantive laws, but not
the choice of law rules, of the State of Delaware.
 
8.       NO GUARANTEE OF CONTINUED SERVICE.  OPTIONEE ACKNOWLEDGES AND AGREES
THAT THE VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED
ONLY BY CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE COMPANY (AND NOT
THROUGH THE ACT OF BEING HIRED, BEING GRANTED AN OPTION OR PURCHASING SHARES
HEREUNDER).  OPTIONEE FURTHER


 
-3-

--------------------------------------------------------------------------------

 
 
ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE TRANSACTIONSCONTEMPLATED
HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS
OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING
PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL NOT INTERFERE WITH OPTIONEE’S RIGHT
OR THE COMPANY’S RIGHT TO TERMINATE OPTIONEE’S RELATIONSHIP AS A SERVICE
PROVIDER AT ANY TIME, WITH OR WITHOUT CAUSE.
 
By your signature and the signature of the Company’s representative below, you
and the Company agree that this Option is granted under and governed by the
terms and conditions of the Plan and this Option Agreement.  Optionee has
reviewed the Plan and this Option Agreement in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Option
Agreement and fully understands all provisions of the Plan and Option
Agreement.  Optionee hereby agrees to accept as binding, conclusive and final
all decisions or interpretations of the Administrator upon any questions
relating to the Plan and Option Agreement.  Optionee further agrees to notify
the Company upon any change in the residence address indicated below.
 
 

 OPTIONEE    HI/FN, INC.                    Signature      By                  
 Print Name    Title                    Residence Address                      

 


 
-4-

--------------------------------------------------------------------------------

 


 
EXHIBIT A
 
HI/FN, INC.
 
EXERCISE NOTICE


Hi/fn, Inc.
750 University Ave.
Los Gatos, CA  95032


Date of
Exercise: _______________________                                                      


Attention: Stock Administrator


This constitutes notice under my stock option that I elect to purchase the
number of shares for the price set forth below.
 
 


 

   Type of option (check one): 
 Incentive                                      Nonstatutory              
 Stock option dated:                   Number of shares as to which option is
exercised:                         Certificates to be issued in name of:        
         Total exercise price:     $               Cash payment delivered
herewith:    $              Shares to be sent to: 
 Home                                             Broker              
 Address:                                                      Broker Fax #     
             Account # (if broker):     

 


 
-1-

--------------------------------------------------------------------------------

 
 
1.      Exercise of Option. By this exercise, I agree (i) to provide such
additional documents as you may require pursuant to the terms of the 1996 Equity
Incentive Plan or the 2001 Nonstatutory Stock Option Plan, (ii) to provide for
the payment by me to you (in the manner designated by you) of your withholding
obligation, if any, relating to the exercise of this option, and (iii) if this
exercise relates to an incentive stock option, to notify you in writing within
fifteen (15) days after the date of any disposition of any shares of Common
Stock issued upon exercise of this option that occurs within two (2) years after
the date of grant of this option or within one (1) year after such shares of
Common Stock are issued upon exercise of this option.
 
2.      Delivery of Payment.  Purchaser herewith delivers to the Company the
full purchase price for the Shares.
 
3.      Representations of Purchaser.  Purchaser acknowledges that Purchaser has
received, read and understood the Plan and the Option Agreement and agrees to
abide by and be bound by their terms and conditions.
 
4.      Rights as Shareholder.  Until the issuance (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company) of the Shares, no right to vote or receive dividends or
any other rights as a shareholder shall exist with respect to the Optioned
Stock, notwithstanding the exer­cise of the Option.  The Shares so acquired
shall be issued to the Optionee as soon as practicable after exercise of the
Option.  No adjustment will be made for a divi­dend or other right for which the
record date is prior to the date of issuance, except as pro­vided in Sec­tion 12
of the Plan.
 
5.      Tax Consultation.  Purchaser understands that Purchaser may suffer
adverse tax consequences as a result of Purchaser’s purchase or disposition of
the Shares.  Purchaser represents that Purchaser has consulted with any tax
consultants Purchaser deems advisable in connection with the purchase or
dis­position of the Shares and that Purchaser is not relying on the Company for
any tax advice.
 
6.      Entire Agreement; Governing Law.  The Plan and Option Agreement are
incorporated herein by reference.  This Agreement, the Plan and the Option
Agreement con­sti­tute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Purchaser with respect to the subject matter
hereof, and may not be modified adversely to the Purchaser’s interest except by
means of a writing signed by the Company and Purchaser.  This agreement is
governed by the internal substantive laws, but not the choice of law rules, of
California.
 
-2-

--------------------------------------------------------------------------------


 
 

 

 Submitted by:       Accepted by:      PURCHASER      HI/FN, INC.              
                Signature       By                              Print Name     
 Title                                    Date Received      Address:    
 Address:                                                    

 
 
-3-

--------------------------------------------------------------------------------